Case 2:20-cv-00374-SMJ   ECF No. 44-2   filed 03/25/21   PageID.697 Page 1 of 3




                                                                                  15
Case 2:20-cv-00374-SMJ   ECF No. 44-2   filed 03/25/21   PageID.698 Page 2 of 3




                                                                                  16
Case 2:20-cv-00374-SMJ   ECF No. 44-2   filed 03/25/21   PageID.699 Page 3 of 3




                                                                                  17
